COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 Rosaura Arreola, Individually and on             §           No. 08-20-00133-CV
 Behalf of the Estate of Jason Orosco
 Molinar, Deceased,                               §              Appeal from the

                      Appellant,                  §      County Court at Law Number 6

 v.                                               §         of El Paso County, Texas

 Union Pacific Railroad, Herbert Diaz             §           (TC# 2016DCV3664)
 and Bert Fredrick Harkness,
                                                  §
                       Appellees.
                                           ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the reply brief until September 20, 2021. NO FURTHER MOTIONS FOR EXTENSION

OF TIME TO FILE THE APPELLANT’S REPLY BRIEF WILL BE CONSIDERED BY THIS

COURT.

       It is further ORDERED that the Hon. Craig T. Enoch, the Appellant’s Attorney, prepare

the Appellant’s reply brief and forward the same to this Court on or before September 20, 2021.

       IT IS SO ORDERED this 27th day of August, 2021.


                                     PER CURIAM


Before Rodriguez, C.J., Palafox, and Alley, JJ.